Exhibit 10.3 April 13 th , James Mazany Re:Confidential Separation Agreement and General Release Dear James: As you know, we have discussed your Separation “ separation" from Ignite Restaurant Group, Inc. (the " Company ") effective April 17th , 2015 (the " Separation Date "). The Company proposes the following separation agreement (the "Agreement"): 1. Consideration . Subject to your compliance with the terms and conditions of this Agreement, the Company will provide you with the consideration described in Exhibit A to this Agreement. You acknowledge that you would not be entitled to receive the consideration described in Exhibit A (which is incorporated herein by reference) absent your execution of this Agreement and your fulfillment of the promises it contains. 2. General Release . (a)In consideration of the benefits provided under this Agreement, you fully and completely release the Company, its affiliates and related companies, and each of their respective current and former officers, directors, shareholders, managers, members, employees, agents, employee benefit plans and fiduciaries, insurers, attorneys, successors and assigns (each a "Released Party" and collectively, the " Released Parties "), collectively, separately, and severally, of and from any and all claims, demands, damages , causes of action, debts, liabilities, controversies, judgments, and suits of every kind and nature whatsoever, known or unknown, which you have had, now have, or may have against the Released Parties (or any of them) from the beginning of time up until the date you sign this Agreement, with the exception of any claims that cannot legally be waived by private agreement. Subject to the limitations in the immediately preceding sentence, this general release of claims includes: (i)all claims arising under any federal, state or local statute or ordinance, constitutional provision, public policy or common law, including all claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act, the Civil Rights Act of 1866, the Civil Rights Act of 1871, Executive Order 11246, the Employee Retirement Income Security Act (with respect to unvested benefits), the Consolidated Omnibus Budget Reconciliation Act, the Americans with Disabilities Act, the Rehabilitation Act, the Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification Act, 31 U.S.C. § 3730(h), the anti-retaliation provisions of Section 2IF of the Securities Exchange Act of 1934, the Texas "Labor Code (specifically including the Texas Payday Act, the Texas Anti-Retaliation Act and the Texas Commission on Human Rights Act), all as amended; all claims arising under laws relating to violation of public policy, retaliation, or interference with legal rights (including, without limitation, retaliation or interference with the right to file or pursue a claim for workers' compensation benefits); and all claims arising under other discrimination or whistleblower laws; (ii)all claims for compensation of any type whatsoever, including but not limited to claims for wages, bonuses, commissions, incentive compensation, vacation and/or severance; (iii) all claims arising under tort, contract and/or quasi-contract law, including but not limited to claims of breach of any express or implied contract, breach of the covenant of good faith and fair dealing, promissory estoppel, tortious interference, personal injury, wrongful or retaliatory discharge, fraud, defamation, slander, libel, invasion of privacy, false imprisonment, negligent or intentional infliction of emotional distress; and (iv) all claims for monetary or equitable relief, including but not limited to attorneys' fees, back pay, front pay, reinstatement, experts' fees, medical fees or expenses, costs and disbursements. (b)The general release set forth above includes a release of any claims you may have against any of the Released Parties under the Age Discrimination in Employment Act, as amended (the "
